Title: From George Washington to John Sinclair, 10 December 1796
From: Washington, George
To: Sinclair, John


                        
                            Sir 
                            Philadelphia 10th Decr 1796
                        
                        Since I had the honor of writing to you in June last, I have been favoured with
                            your letters of the 14th & 30th of May and 10th of September; accompanying the
                            additional appendix to the chapter on manures; your address to the Board of Agriculture; and
                            other valuable productions relative to that important subject.
                        For your goodness in sending them to me, I pray you to accept my best thanks and
                            regrets at the sametime for the inflamation in your eyes; which to a man as actively, and
                            as usefully employed in one of the most interesting pursuits that can occupy a rational mind
                            as you are must be doubly afflictive. If my wishes could contribute to a removal of the
                            malady, they would be offered with much Sincerity.
                        The result of the experiments entrusted to the care of Doctr Fordyer, must be
                            as curious as they may prove interesting to the Science of Husbandry. Not less so will be, an
                            intelligent solution of those queries relative to live stock, which are handed to the
                            public.
                        
                        A few months more, say the third of March next—and the scenes of my political
                            life will close, & leave me in the shades of retirement; when, if a few years are allowed
                            me to enjoy it (many I cannot expect, being upon the verge of sixty five) and health is
                            continued to me, I shall peruse, with pleasure and edification, the fruits of your meritorious
                            labours, for the improvement of agriculture; and shall have leizure I trust, to realise some
                            of the useful discoveries which have been made in the Science of Husbandry—Patronised by
                            you, so much for the interest of mankind, & your own honor.
                        Until the above period shall have arrived, and particularly during the present
                            Session of Congress, which commenced the 5th instant, I can give but little attention to
                            matters out of the line of my immediate avocations: I did not, however, omit the occasion at
                            the opening of the Session, to call the attention of that body to the importance of
                            Agriculture. What will be the result I know not at present, but if it should be favourable,
                            the hints which you will have it in your power to give, cannot fail of being gratefully
                            received by the members who may constitute the Board.
                        The articles intrusted to the care of Doctr Edwards came safe, and while all of
                            them are curious—& entitled to my particular acknowledgments, none deserve to be
                            held in higher estimation than the heads of the Egyptian Wheat. They came much too late
                            however for our usual seed time, but I delayed not a moment in sending them to my Manager at
                            Mount Vernon, with particular directions how to dispose of them to the best advantage;
                            reserving one head as a resource, in case of failure from late sowing.
                        
                        Certainly no good reason can be assigned why the Hemp of New Zealand should
                            not thrive with us, as that country lyes in about the same Southern latitude—that our
                            middle States do in the Northern. The Hemp of the East Indies grows well here (from my own
                            experience) and I have no doubt of the Tea plant succeeding in So. Carolina & Georgia.
                        The Gentlemen whose names you have mentioned in your letter of the 10th of
                            September, will, I am persuaded, be gratified for your civilities. The true policy of this
                            country is to live in peace & amity with all the World; and I am sure it is the wish
                            of the government that it should do so, as long as is consistent with the respect that is
                            due to itself.
                        I cannot conclude without requesting your acceptance of my grateful
                                acknowledgments, for the expression of your wishes to see me in Great
                            Britain, and under your hospitable roof; But I believe there are few things more
                            certain than, that after I have retired to Mount Vernon, I shall never go twenty miles
                            beyond the limits of it; unless per chance, I should visit some landed property (under
                            leases) at the distance of about seventy miles from it. With very great esteem & respect I
                            have the honor to be Sir Your most Obedt & Obliged
                        
                            Go: Washington
                            
                        
                    